DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-19 are presented for examination on the merits.
Information Disclosure Statement
The information disclosure statement filed 20 December 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication (e.g., Office Actions from Australia, Russia, Japan, etc.) or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered vague and indefinite by the phrase “drying the solutions to form herbal extracts”. This is unclear since there does not appear to be antecedent basis for “the solutions” in step a, which only recites “a first solution”. Does this mean that step (a) is actually three different solutions resulting in three different extracts or a single extract with three herbs? Does the Applicant mean by the term “solution” actually mean –an extraction solvent—as it is not a solution until the herbal product (i.e., solute) is added to the solvent? And is that a single extraction solvent or the same extraction solvent for all three herbs to produce three separate solutions?
It is also unclear if the “first solution” is the same and how it differs from the “second solution” particularly since claim 2 recites that “the first solution comprises 70% ethanol and 30% water” and claim 3 recites  “the second hydroalcoholic solution comprises 1570% ethanol”. It is not clear what the difference if any between a first solution containing 70% ethanol and 30% water, which makes is hydroalcoholic and the second solution.
Claims 9 and 14 recites the limitation "solvent" however there is insufficient antecedent basis for this limitation in the claim. The confusion perhaps lies in the inconsistent use of the terms “solution” and “solvent”.
Claim 1 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  removing of the insoluble materials before drying of the solution/solvent. Otherwise, if the steps of the claim are followed, the drying will remove the liquid solvent from the solution leaving the herbs less the extracted solubles. It would appear that what is actually being extracted from the herbs are those compounds soluble in 70% ethanol; therefore, the insoluble material left over from the herbs must be separated before drying takes place. Then the second extraction is performed on the dried soluble material.
Claim 15 is rendered vague and indefinite by the phrase “wherein the herbal extracts are combined first with water, and mixed. and then alcohol is added to form a second hydroalcoholic solution”. It is unclear where in the claimed process this is meant to be placed. Is this an additional step? This this another different “second hydroalcoholic solution” than in claim 1?.
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under U.S.C. 112, second paragraph, for the reasons set forth above.

The indefiniteness of the claims makes a precise determination of the scope difficult in order to perform complete search and accurate comparison with the prior art. However, to expedite examination and practice compact prosecution, the claims as drafted are given their broadest reasonable interpretation, which appears to be essentially combining hydroalcoholic extracts of the three recited herbs into a single mixture. This seems to be made obvious (if not actually anticipated) by the reference cited below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nussbaum et al. (WO2009/078022A2).
	Nussbaum et al. beneficially discloses a composition comprising a mixture of herbal hydroalcoholic extracts of Sambucus nigra, Centella asiatica and Echinacea purpurea. Specifically the composition was prepared by mixing 200 microliters of a solution of TGFb with 1 ml of a 1:5 hydroalcoholic extract of Sambucus nigra or with ImI of a mixture of a 1:5 hydroalcoholic extract of Sambucus nigra, a 1:4 hydroalcoholic extract of Centella asiatica , and a 1:1 hydroalcoholic extract of Echinacea purpurea. 
The cited reference notes that the above mentioned extract values of the form l:x indicate that 1 g of the plant material was dissolved in x liters of solvent. The term "hydroalcoholic extract" indicates that the plant material was extracted using ethanol at concentrations of between 25% and 75% in water. It is noted that the term "herbal extract" or "plant extract" is used herein to include all of the many types of preparations containing some or all of the active ingredients found in the relevant plants. Thus the extracts may be produced by cold extraction techniques using a variety of different extraction solvents including, but not limited to, water, fatty solvents (such as olive oil), and alcoholic solvents (e.g. 70 % ethanol). Cold extraction techniques are usefully applied to softer parts of the plant such as leaves and flowers, or in cases wherein the desired active components of the plant are heat labile. Alternatively, the aforementioned solvents may be used to produce extracts of the desired plants by a hot extraction technique, wherein said solvents are heated to a high temperature, the precise value of said temperature being dependent on the properties of the chosen solvent, and maintained at that temperature throughout the extraction process. Hot extraction techniques are more commonly applied to the harder, tougher parts of the plant, such as bark, woody branches and larger roots. In some cases, sequential extractions need to be performed in more than one solvent, and at different temperatures. Standard procedures for producing plant extracts (including hot extraction, cold extraction and other techniques) are described in many publications which are well known to the skilled artisan.
It is also disclosed that the composition may be prepared using different ratios of each extract. For example, the aforementioned three-herb composition may comprise extracts of Centella asiatica, Echinacea purpurea and Sambucus nigra in the following range of weight ratios: 0.5-3 : 0.1-3 : 2-15. More preferably, these extracts are present in the weight ratio of 1.5 : 1.5 : 7.
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to prepare a combined herbal extract with Centella asiatica, Echinacea purpurea and Sambucus nigra by extraction of the three herbs with a hydroalcoholic solvent (e.g., 70% ethanol) as taught by Nussbaum et al. 
	In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  
Under KSR, information deemed within PHOSITA’s general knowledge is more powerful than that found buried in a prior art reference because we assume that PHOSITA would consider using their general knowledge in combination with the prior art — even absent any express motivation to do so. Under 35 U.S.C. § 103, the obviousness inquiry turns not only on the prior art, but whether “the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious . . . to a person having ordinary skill in the art to which the claimed invention pertains.” 35 U.S.C. § 103. Regardless of the tribunal, the inquiry into whether any “differences” between the invention and the prior art would have rendered the invention obvious to a skilled artisan necessarily depends on such artisan’s knowledge. See Philips v. Google & Microsoft 2020. 
	The adjustment of particular conventional working conditions (e.g.,  employing one or more commonly-employed extraction alcohols, altering extraction variables, such as temperature, duration, ratio of plant material to extraction solvent, etc.) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. See e.g., MPEP 2144.05.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in the absence of evidence to the contrary (e.g., evidence of surprising/unexpected results and/or criticality in the recited extraction variables).
	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655